NO.
12-05-00272-CR
NO. 12-05-00273-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
ARCHIE LEVEAL SCOTT, §          APPEALS
FROM THE 145TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          NACOGDOCHES
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Archie
Leveal Scott appeals his convictions for possession of a controlled substance,
for which he was sentenced to imprisonment for four years, and delivery of a
controlled substance, for which he was sentenced to imprisonment for two
years.  Appellant’s counsel filed a brief
in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
 
Background
            Appellant
was charged by separate indictments with one count of possession of between
four and two hundred grams of cocaine and one count of delivery of less than
one gram of cocaine.  Appellant pleaded “not
guilty” to each charge and the matter proceeded to a bench trial.  Ultimately, the trial court found Appellant
guilty as charged and sentenced Appellant to imprisonment for four years on the
possession conviction and confinement for two years on the delivery conviction.  This appeal followed.
 




 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396,18 L. Ed. 2d 493 (1967), and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s counsel
states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in this
case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the record for
reversible error and have found none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
our consideration of this matter.  Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave
to withdraw is hereby granted and the trial court’s
judgment is affirmed.
 
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
 
 
Opinion
delivered August 25, 2006.
Panel consisted of Worthen,
C.J. and Griffith, J.
 
 
 
 
 
(DO NOT PUBLISH)




1 Counsel for Appellant certified in his motion
to withdraw that he provided Appellant with a copy of his brief.  Appellant was given time to file his own
brief in these causes.  The time for
filing such a brief has expired and we have received no pro se brief.